Exhibit 10.21

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2.

AMENDMENT TO

COLLABORATION AND LICENSE AGREEMENT

THIS AMENDMENT TO COLLABORATION AND LICENSE AGREEMENT (the “Amendment”) is
entered into as of October 5, 2009 (the “Amendment Effective Date”) by and
between ACADIA PHARMACEUTICALS INC., a Delaware corporation (“ACADIA”) with
offices at 3911 Sorrento Valley Blvd., San Diego, CA 92121, and BIOVAIL
LABORATORIES INTERNATIONAL SRL, a Barbados society with restricted liability
(“BLS”), having its registered office at Welches, Christ Church, Barbados WI,
BB17154.

WHEREAS

A. The parties previously entered into that certain Collaboration and License
Agreement, dated May 1, 2009 (the “Agreement”), and capitalized terms that are
used but not defined herein shall have the applicable meaning given such terms
in the Agreement.

B. Pursuant to the Agreement the parties are developing Pimavanserin, a
selective 5-HT2A inverse agonist, for the treatment of Parkinson’s disease
psychosis (“PDP”), and other indications, including Alzheimer’s disease
psychosis (“ADP”);

C. The first Phase III Clinical Trial with Pimavanserin for PDP, ACP-103-012,
did not meet its primary endpoint;

D. The second Phase III Clinical Trial with Pimavanserin for PDP, ACP-103-014,
has a similar design to ACP-103-012 and is currently ongoing;

E. The parties wish to amend certain responsibilities under the Agreement,
including responsibilities with respect to the PDP and ADP Indications; and

NOW THEREFORE, in consideration of the foregoing and the covenants and premises
contained in this Amendment, the parties hereby agree as follows:

PDP Program Continuation

1. ACADIA and BLS intend to continue the development of Pimavanserin for PDP,
but have agreed to conclude the currently ongoing ACADIA Study, ACP-103-014 (the
“-014 Trial”). For greater certainty, ACADIA shall remain responsible for
completing and paying for any tasks associated with concluding the -014 Trial.
Based on the results of the ACP-103-012 trial, the parties are planning the
design of a new Phase III Clinical Trial for Pimavanserin in PDP (the “New PDP
Trial”), which would be a two-arm study of (i) 40mg of Pimavanserin and
(ii) placebo. The PDP Development Plan (including the Budget included therein)
shall be amended to reflect the New PDP Trial, subject to approval of the
Development Committee.

 

1



--------------------------------------------------------------------------------

2. The New PDP Trial shall be an Additional Pre-NDA PDP Study and shall be
funded by BLS in accordance with, and subject to the other terms of, the
Agreement including, without limitation, the terms of Section 4.8(a)(i) of the
Agreement, to the extent not modified or amended pursuant to this Amendment.
Notwithstanding the foregoing, if, following completion of the New PDP Trial
according to the protocol approved by the Development Committee, the Development
Committee determines that the results from the New PDP Trial indicate that the
40 mg dose did not meet the primary end-point set forth in such protocol (the
“DC PDP Determination”), then ACADIA shall reimburse BLS for 50% of the
Development Expenses incurred in conducting the New PDP Trial that do not exceed
the Budget for such New PDP Trial Expenses by more than […***…] unless otherwise
approved by the Development Committee (the “New PDP Trial Expenses”). BLS shall
provide ACADIA with Quarterly Reports contemplated by Section 4.8(b) for the New
PDP Trial for ACADIA’s information and tracking.

3. Within […***…] days after the DC PDP Determination, BLS shall provide ACADIA
with a written report setting forth in reasonable detail the New PDP Trial
Expenses (together with the evidence supporting such New PDP Trial Expenses) and
setting forth the amount payable by ACADIA to BLS in accordance with this
Amendment. ACADIA shall pay the amount due to BLS within […***…] days after
receipt of the written report.

4. For a period of one year following delivery of the written report
contemplated by Section 3 of this Amendment from BLS to ACADIA, ACADIA shall
have the right to cause an independent, certified public accounting firm
reasonably acceptable to BLS to audit BLS’ records relating to the New PDP Trial
Expenses to confirm the amount of the New PDP Trial Expenses reflected in the
written report. Such audit right may be exercised during normal business hours
upon reasonable prior written notice. As appropriate, prompt adjustments to
payments made pursuant to Section 3 of this Amendment shall be made by the
parties to reflect the results of such audit. ACADIA shall bear the full cost of
such audit unless such audit discloses an over-reporting by BLS of more than
[…***…] of the amount of New PDP Trial Expenses, in which case BLS shall bear
the full cost of such audit.

5. Section 4.8(a)(i) of the Agreement shall be amended and restated to read “(i)
BLS shall bear 100% of all Development Expenses, excluding […***…] Expenses
related to the ACADIA Studies (other than that portion of the ACADIA Studies for
which the Parties mutually agree to share costs pursuant to the Development Plan
and applicable Budget), that do not exceed the Budget for such Development
Expenses by more than […***…] unless otherwise approved by the Development
Committee […***…]”

 

2

***Confidential Treatment Requested



--------------------------------------------------------------------------------

6. The lead-in to Section 6.2 of the Agreement shall be amended and restated to
read “Milestone Payments. In further consideration for the licenses and rights
granted to BLS hereunder, BLS shall pay to ACADIA the milestone payments set out
below following the first achievement of the corresponding milestone. A Party
shall notify the other Party in writing within […***…] days after the
achievement of each milestone event, and ACADIA shall invoice BLS at the time of
or following such notice for the applicable milestone payment. BLS shall pay to
ACADIA the amounts set forth below within […***…] days after its receipt of
ACADIA’s invoice. The payments set forth in this Section 6.2 shall not be
refundable or creditable against any other payments by BLS to ACADIA under this
Agreement […***…]”

7. The lead-in to Section 4.4(b) of the Agreement shall be amended and restated
to read “Additional Pre-NDA PDP Studies. In the event that the Development
Committee determines that […***…] additional pivotal Phase III Clinical Trials
of Product for the prevention or treatment of PDP are required in order to file
an NDA for Product for the prevention or treatment of PDP with the FDA (the
“Additional Pre-NDA PDP Studies”), then BLS shall have the option, which it may
exercise upon written notice to ACADIA […***…] following such determination by
the Development Committee, to do one of the following:”.

ADP Indication

8. Section 4.5(a) of the Agreement provides that the parties will commence an
ADP trial with Pimavanserin […***…]. Section 4.5(a) of the Agreement further
provides that BLS shall be responsible for funding such clinical trial under the
ADP Development Plan. Notwithstanding Section 4.5(a) of the Agreement, the
parties hereby agree that ACADIA may proceed with a feasibility study for
Pimavanserin for the prevention or treatment of ADP (the “ACADIA ADP Trial”) at
ACADIA’s sole expense and that the ACADIA ADP Trial shall be deemed to be the
first clinical trial for ADP referenced in Section 4.5 of the Agreement […***…].

9. The parties will prepare the ADP Development Plan (including the Budget
included therein) to reflect the ACADIA ADP Trial, subject to approval of the
Development Committee. The ACADIA ADP Trial shall be conducted according to a
protocol agreed to by the parties and shall be funded by ACADIA and performed by
ACADIA in accordance with, and subject to the other terms of, the Agreement.
ACADIA shall provide BLS with Quarterly Reports for the New ADP Trial
contemplated by for BLS’s information and tracking.

 

3

***Confidential Treatment Requested



--------------------------------------------------------------------------------

10. If, following completion of this ADP trial according to the protocol agreed
to by the parties, the Development Committee determines that the results from
the ACADIA ADP Trial meet the primary end point for either or both doses being
tested (the “DC ADP Determination”), then BLS shall fully reimburse ACADIA for
all of the Development Expenses for the ACADIA ADP Trial that do not exceed the
Budget for such Development Expenses by more than […***…] unless otherwise
approved by the Development Committee (the “New ADP Trial Expenses”). For the
avoidance of doubt, following completion of the ACADIA ADP Trial, BLS shall make
the election called for by Section 4.5(b) of the Agreement.

11. Within […***…] days after the DC ADP Determination, ACADIA shall provide BLS
with a written report setting forth in reasonable detail the New ADP Trial
Expenses (together with the evidence supporting such New ADP Trial Expenses) and
setting forth the amount payable by BLS to ACADIA in accordance with this
Amendment. BLS shall pay the amount due to ACADIA within […***…] days after
receipt of the written report.

12. For a period of one year following delivery of the written report
contemplated by Section 11 of this Amendment from ACADIA to BLS, BLS shall have
the right to cause an independent, certified public accounting firm reasonably
acceptable to ACADIA to audit ACADIA’s records relating to the New ADP Trial
Expenses to confirm the amount of the New ADP Trial Expenses reflected in the
written report. Such audit right may be exercised during normal business hours
upon reasonable prior written notice. As appropriate, prompt adjustments to
payments made pursuant to Section 12 of this Amendment shall be made by the
parties to reflect the results of such audit. BLS shall bear the full cost of
such audit unless such audit discloses an over-reporting by ACADIA of more than
[…***…] of the amount of New ADP Trial Expenses, in which case ACADIA shall bear
the full cost of such audit.

General Provisions

13. Full Force and Effect. Except as specifically amended by this Amendment, the
Agreement shall remain in full force and effect. If there is any inconsistency
or conflict between any provision in this Amendment and any provision in the
Agreement, the provision in this Amendment shall control.

14. Miscellaneous. This Amendment may be signed in counterparts, each of which
shall be deemed an original, all of which taken together shall be deemed one
instrument. This Amendment and all questions regarding its existence, validity,
interpretation, breach or performance of this Amendment, shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, United States, without reference to its conflicts of law principles with
the exception of sections 5-1401 and 5-1402 of New York General Obligations Law.

 

4

***Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this AMENDMENT TO
COLLABORATION AND LICENSE AGREEMENT.

 

ACADIA PHARMACEUTICALS INC.      

BIOVAIL LABORATORIES

INTERNATIONAL SRL

By:  

/s/ Uli Hacksell

      By:  

/s/ William M. Wells

Name:  

Uli Hacksell

      Name:  

William M. Wells

Title:  

CEO

      Title:  

President